UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5150


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWAYNE EDWARD COE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00037-RLV-DCK-5)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dwayne   Edward   Coe   appeals   from   his   conviction    and

240-month sentence entered pursuant to his guilty plea to a drug

conspiracy.    On appeal, counsel has filed an brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal in light of Coe’s plea

agreement waiver of appeal rights. 1        Coe has filed a pro se

supplemental brief, raising two issues.      We affirm.

          Coe first asserts that the district court erred in

enhancing his sentence based upon a prior conviction that was

neither charged in the indictment nor proven beyond a reasonable

doubt.   However, Coe concedes that his argument is barred by

current law.    See United States v. Cheek, 415 F.3d 349, 351-54

(4th Cir. 2005).    Next, Coe contends that he should have been

warned that violation of his pre-trial release would result in

both the enhancement of his sentence with prior convictions and

the Government’s decision not to file a motion for a substantial

assistance departure.   However, Coe was informed that violation

of the conditions of his release could result in an additional

sentence of imprisonment, he agreed in his plea agreement that




     1
       Because the Government does not move to dismiss                this
appeal based upon Coe’s waiver, we decline to enforce it.



                                   2
he was subject to a mandatory life sentence, 2 and he agreed that

any substantial assistance departure was at the sole discretion

of the Government.                 Thus, while Coe cites no relevant precedent

requiring such notice, Coe suffered no prejudice from any error.

                   Pursuant to Anders, we have reviewed the record for

any     meritorious           issues.        Finding       none,    we    affirm     Coe’s

conviction            and   sentence.       This    court    requires      that    counsel

inform Coe, in writing, of the right to petition the Supreme

Court of the United States for further review.                           If Coe requests

that        a    petition     be   filed,   but    counsel    believes     that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                           Counsel’s motion

must state that a copy thereof was served on Coe.

                   We dispense with oral argument because the facts and

legal           contentions    are    adequately     presented      in    the    materials

before          the   court    and    argument     would    not    aid   the    decisional

process.

                                                                                  AFFIRMED




        2
       Based on Coe’s assistance, the Government withdrew its
notice of two of Coe’s prior convictions.       The Government’s
resulting reliance on just one prior conviction lowered the
mandatory minimum sentence from life to 240 months.



                                              3